DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the application’s RCE filing on 09/07/2021.
Claims 1-12 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-5, and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Regan et al. (7708171) in view of references Watson et al. (4988399), Hepp et al. (CA 2816734), and Boltshauser (7670094).
Regarding claim 1, Regan et al. disclose a fluid container (50) with a high pressure unit, wherein the pressure unit has a high pressure container (1) comprising: 
a plastic bottle (2) with a neck portion (3) and a body (see figure 3 below) extending from the neck portion,
wherein said body (see figure 3 below) includes a lower cylinder body portion, and
wherein plastic bottle (2) is made by blow-molding; 
a bottom part (34); and 
a closure (5) with a pressure control device (25), 
wherein the closure (5) is mounted and welded to the high pressure container (2), and 
wherein the pressure unit (1) is mounted and welded onto a fluid container (50). 
(Figures 1, 5 and Column 3 lines 62-67, Column 4 lines 56-65, Column 5 lines 19-23, Column 7 lines 17-19, 56-60, Column 8 lines 10-14) 
However, Regan et al. does not disclose the plastic bottle is made by stretch blow-molding with the bottom end cut off, and disclose mounting and welding the bottom part to the high pressure unit and does not disclose a system for manufacturing the fluid container with the high pressure unit, wherein container is rotated and simultaneously laser-welding the bottom and closure.
[AltContent: textbox (Body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal Pressure Container Axis)][AltContent: textbox (Longitudinal Fluid Container Axis)][AltContent: connector][AltContent: connector][AltContent: textbox (Regan et al.)][AltContent: textbox (Regan et al.)]
    PNG
    media_image1.png
    902
    645
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    742
    399
    media_image2.png
    Greyscale

Watson et al. disclose a container comprising:
a plastic bottle (Figure 11) with:
a neck portion (18);
a body (78); and
an open bottom end (86),
wherein the body (78) includes a lower cylindrical body portion,
wherein the open bottom end (86) defined by a severed end face at a terminal end of the lower cylindrical body portion, and
wherein the plastic bottle (Figure 11) is stretch blow-molding; and

wherein the bottom part (82) is welded to the open bottom end (86).
(Figure 11, 13 and Column 6 lines 29-31, 37-50, Column 7 9-11)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified high pressure container of Regan et al. by incorporating the open bottom end and separate bottom part as taught by Watson et al., since column 7 lines 25-28 of Watson et al. states such a modification would increase output rate and reduce unit production costs.
Hepp et al. disclose a device for continuous welding of plastic components of a product, wherein the device comprises: a clamping station (station 2) that clamp the plastic components together; and a welding station (station 4) that weld the plastic components together.  (Figures 1-2 and Page 1 paragraph 1, 4, Page 4 paragraph 4, 5)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of forming the fluid container of Regan et al. by incorporating the station for joining components together and the station for welding the components together as taught by Hepp et al., since page 1 lines 22-25 of Hepp et al. states such a modification would allow for high cycle times and corresponding high unit production rates.
When modifying Regan et al. and Watson et al. by Hepp et al., the system is interpreted to have a first station for clamping the bottom part and closure to the high pressure container, a second station for welding the bottom part and closure to the high 
Boltshauser discloses a device for laser-welding a bottom portion (142) and top portion (142) to a container (140), wherein the device comprises:
clamping means (143) configured to hold the bottom portion (142) and top portion (142) to the container and to rotate the container (140);
a pair of laser sources (131) configured to simultaneously laser-weld the bottom portion (142) and the top portion (142) to the container (140).
(Figure 10c and Column 14 lines 20-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the welding station of Hepp et al. by incorporating rotating clamps and a pair of laser sources as taught by Boltshauser, since such a modification would reduce the amount of time needed to laser-weld the bottom part and closure to the bottle, thereby making the overall system more efficient.
Regarding claim 4, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose the first and second stations (Hepp et al. – clamping and welding stations) are provided in a first factory (Regan et al. – Column 8 lines 32-42), and wherein the third and fourth stations (Hepp et al. – clamping and welding stations) are provided in a second factory (Regan et al. – Column 8 lines 32-42).  (Regan et al. –Column 8 lines 32-42)
Regarding claim 5, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose a method for automatically manufacturing pressure units (Regan et al. – 1) having: 
a high pressure container comprising a plastic bottle (Regan et al. – 2) with 
a neck portion (Regan et al. – 3), 
a body (Regan et al. – see figure 3 above)
and an open bottom end (Watson et al. – 86),
wherein the body (Regan et al. – see figure 3 above) extending from the neck portion (Regan et al. – 3),
wherein the body (Regan et al. – see figure 3 above) including a lower cylindrical body portion,
wherein the open bottom end (Watson et al. – 86) is defined by a severed end face at a terminal end of the lower cylindrical body portion,
wherein the plastic bottle (Regan et al. – 2) is made by stretch blow molding a closed-ended bottle structure from a preform and cutting-off a bottom thereof to provide the open bottom end of the plastic bottle (Regan et al. – 2), and
wherein the body (Regan et al. – see figure 3 above) of the plastic bottle (Regan et al. – 2), including the lower cylindrical portion, defines a liquid chamber of the high pressure container;

wherein the bottom part (Watson et al. - 82) is to be insertably mounted to open bottom end of the plastic bottle (Regan et al. – 2) of the high pressure container; and 
a closure (Regan et al. – 5) with a pressure control device (Regan et al. – 25), which said pressure unit (Regan et al. – 1) is mounted to the neck (Regan et al. – 3) portion of the plastic bottle (Regan et al. – 2) of the high pressure container, wherein the pressure unit (Regan et al. – 1) is mounted in a fluid container (Regan et al. – 50),
the method comprises: 
automatically mounting the closure (Regan et al. – 5) to the neck (Regan et al. – 3) portion of the plastic bottle (Regan et al. – 2) of the high pressure container;
automatically insertably mounting the bottom part (Watson et al. – 82) to the open bottom end (Watson et al. – 86) of the plastic bottle (Regan et al. – 2) of the high pressure container to form an assembled high pressure container (Regan et al. – 1) having a longitudinal pressure container axis (Regan et al. – see figure 3 above);
rotating the assembled high pressure container (Regan et al. – 1) around the longitudinal pressure axis (Regan et al. – see figure 3 above) and laser-welding the closure (Regan et al. – 5) to the neck 
assembling the fluid container (Regan et al. – 50) and the pressure unit (Regan et al. – 1) to form an assembled fluid container having a longitudinal fluid container axis (Regan et al. – see figure 5 above); and
rotating the assembled fluid container (Regan et al. – 50) around the longitudinal fluid container axis (Regan et al. – see figure 5 above) and laser-welding the fluid container (Regan et al. – 50) to the pressure unit (Regan et al. – 1).
(Regan et al. – Figures 1, 5 and Column 3 lines 62-67, Column 4 lines 56-65, Column 5 lines 19-23, Column 7 lines 56-60, Column 8 lines 10-14)
(Watson et al. – Figure 11, 13 and Column 6 lines 29-31, 37-50, Column 7 9-11)
(Hepp et al. – Figures 1-2 and Page 1 paragraph 1, 4, Page 4 paragraph 4, 5)
(Boltshauser – Figure 10c and Column 14 lines 20-29) 
Regarding claim 8, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose the pressure units (Regan et al. – 1) are produced in a first factory (Regan et al. – Column 8 lines 32-42), and wherein the fluid containers (Regan et al. – 50) are stretch-blow molded from a pre-form of plastic material and the fluid containers 
Regarding claim 9, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose rotating elements (Boltshauser – 143, 144) are configured for rotating the plastic bottle (Regan et al. – 2) the high pressure container (Regan et al. – 1) during welding.  (Boltshauser – Figure 10c and Column 14 lines 20-29)
Regarding claim 10, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose an upper laser (Boltshauser – 131) and a lower laser (Boltshauser – 131), wherein the upper laser (Boltshauser – 131) and the lower laser (Boltshauser – 131) are configured for simultaneously welding the closure (Regan et al. – 5) and the bottom part (Watson et al. – 82) to the plastic bottle (Regan et al. – 2) of the high-pressure container (Regan et al. – 1). (Boltshauser – Figure 10c)
Regarding claim 11, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose the plastic bottle (Regan et al. – 2) of the high pressure container (Regan et al. – 1) is rotated while the closure (Regan et al. – 5) and the different bottom part (Watson et al. – 82) are laser welded.  (Boltshauser – Figure 10c and Column 14 lines 20-29)
Regarding claim 12, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose a fluid container (Regan et al. – 50) with a pressure unit (Regan et al. – 1), wherein the pressure unit (Regan et al. – 1) comprises: 
a high pressure container comprising a plastic bottle (Regan et al. – 2) with 
a neck portion (Regan et al. – 3),
a body (Regan et al. – see figure 3 above), and 

wherein the body (Regan et al. – see figure 3 above) extends from the neck portion (Regan et al. – 3),
wherein the body (Regan et al. – see figure 3 above) includes a lower cylindrical body portion,
wherein the bottom end (Watson et al. – 86) is defined by a severed end face at a terminal end of the lower cylindrical body portion,
wherein the plastic bottle (Regan et al. – 2) is made by stretch blow molding a closed-ended bottle structure from a preform and cutting-off a bottom thereof to provide the open bottom end of the plastic bottle (Nadel et al. – 14), and
wherein the body (Regan et al. – see figure 3 above) of the plastic bottle (Regan et al. – 2), including the lower cylindrical portion, defines a liquid chamber of the high pressure chamber;
a bottom part (Watson et al. – 82) that is separate and distinct from the bottom of the closed-ended bottle structure, wherein the bottom part (Watson et al. – 82) is to be insertably mounted to the open bottom end (Watson et al. – 86) of the plastic bottle (Regan et al. – 2) of the high pressure container; and 

wherein said pressure unit (Regan et al. – 1) is mounted in the fluid container (Regan et al. – 50), and
wherein the fluid container (Regan et al. – 50) is prepared by a process comprising the steps of:
a) automatically mounting the closure (Regan et al. – 5) to the neck portion (Regan et al. – 3) of the plastic bottle (Regan et al. – 2) of the high pressure container and automatically insertably mounting the bottom part (Watson et al. – 82) to the open end (Watson et al. – 86) of the plastic bottle (Regan et al. – 2) of the high pressure container to form an assembled high pressure container (Regan et al. – 1) having a longitudinal pressure container axis (Regan et al. – see figure 3 above);
b) rotating the assembled high pressure container (Regan et al. – 1) around the longitudinal pressure container axis (Regan et al. – see figure 3 above) and laser-welding the closure (Regan et al. – 5) to the neck portion (Watson et al. – 3) of the plastic bottle (Watson et al. – 2) of the high pressure container and simultaneously laser-welding the bottom part (Watson et al. – 82) to the open end (Watson et al. – 86) of the plastic bottle (Regan et al. – 2) of the 
c) assembling the pressure unit (Regan et al. – 1) and the fluid container (Regan et al. – 50) to form an assembled fluid container (Regan et al. – 50) having a longitudinal fluid container axis (Regan et al. – see figure 5 above); and
d) rotating the assembled fluid container (Regan et al. – 50) around the longitudinal fluid container axis (Regan et al. – see figure 5 above) and laser-welding the fluid container (Regan et al. – 50) to the pressure unit (Regan et al. – 1).
(Regan et al. – Figures 1, 5 and Column 3 lines 62-67, Column 4 lines 56-65, Column 5 lines 19-23, Column 7 lines 56-60, Column 8 lines 10-14)
(Watson et al. – Figure 11, 13 and Column 6 lines 29-31, 37-50, Column 7 9-11)
(Hepp et al. – Figures 1-2 and Page 1 paragraph 1, 4, Page 4 paragraph 4, 5)
(Boltshauser – Figure 10c and Column 14 lines 20-29)

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Regan et al. (7708171) in view of references Watson et al. (4988399), Hepp et al. (CA 2816734), and Boltshauser (7670094) as applied to claim 1 above, and further in view of reference Burmeister et al. (4325762).
Regarding claim 2, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose the claimed invention as stated above but do not disclose a fifth 
Burmeister et al. disclose a method and apparatus for applying plastic sleeves to containers by the steps of applying a sleeve to the exterior of a container and heat shrinking said sleeve. (Figure 6 and Column 2 lines 40-44, 50-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Regan et al. and Hepp et al. by incorporating the station for applying a sleeve and heat shrinking said sleeve as taught by Burmeister et al., since column 3 lines 11-14 of Burmeister et al. states such a modification would provide improved and controlled heating of the sleeve and not the container.

Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Regan et al. (7708171) in view of references Watson et al. (4988399), Hepp et al. (CA 2816734), Boltshauser (7670094), and Burmeister et al. (4325762) as applied to claims 2 and 5 respectively, and further in view of reference Sharpnack (3600872).
Regarding claim 3, Regan et al. modified by Watson et al., Hepp et al., Boltshauser, and Burmeister et al. disclose the claimed invention as stated above but do not disclose a sixth station for bulk packing and shrink-wrapping the finished fluid containers.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Regan et al. and Hepp et al. by incorporating the station for packaging a plurality of articles into a heat shrinkable film package as taught by Sharpnack, since column 1 lines 20-26 of Sharpnack states such a modification would overcome handling problems when applying the heat shrinkable film to the paperboard “shipper” and plurality of articles
Regarding claim 7, Regan et al. modified by Watson et al., Hepp et al., Boltshauser, Burmeister et al., and Sharpnack disclose bulk packing and shrink-wrapping the finished fluid containers (Regan et al. – 50).  (Sharpnack – Column 1 lines 46-55)

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Regan et al. (7708171) in view of references Watson et al. (4988399), Hepp et al. (CA 2816734), and Boltshauser (7670094) as applied to claim 5 above, and further in view of references Burmeister et al. (4325762) and Konstantin (4514966).
Regarding claim 6, Regan et al. modified by Watson et al., Hepp et al., and Boltshauser disclose the claimed invention as stated above but do not disclose the step of providing a shrink sleeve within product and producer information and applying heat to the shrink sleeve for connecting the shrink sleeve to the container.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Regan et al. and Hepp et al. by incorporating the station for applying a sleeve and heat shrinking said sleeve as taught by Burmeister et al., since column 3 lines 11-14 of Burmeister et al. states such a modification would provide improved and controlled heating of the sleeve and not the container
Konstantin disclose applying a plastic shrink tubing (6) to a bottle (4), wherein the plastic shrink tube (6) is imprinted with trade name of the product as well as with other pertinent information regarding the product which is to be packaged in the bottle.  (Column 3 lines 63-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified shrink sleeve of Burmeister et al. by incorporating imprinting pertinent information on the sleeve as taught by Konstantin, since such a modification would provide purchasers of the bottle to know with information of the product is within said bottle, thereby making the product more desirable.

Response to Arguments
The Amendments filed on 09/07/2021 have been entered.  Claims 1-12 are pending in the application.

In response to the arguments of the objections towards the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Regan et al. (7708171) modified by references Nadel et al. (6045280), Hepp et al. (CA 2816734), and Boltshauser (7670094), Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejections does not rely on the combination of references applied in the prior rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 5, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731